DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 05/16/2022 with respect to claim(s) 1-2 and 4-9 have been fully considered and found persuasive. This application contains 8 pending claims. Claim(s) 1-2 have been amended. Claim(s) 3 have been cancelled. Claim(s) 4-9 have been newly added.

Allowable Subject Matter
Claim(s) 1-2 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 6 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 1 and 6, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of a current detection apparatus comprising: “a correction voltage selector including a plurality of switches respectively connected to the correction resistors, and configured to select one of the plurality of candidate voltages as a corrected voltage by turning on only a corresponding one of the switches and turning off all of the remaining switches, the one of the plurality of candidate voltages weighted with corresponding one of the plurality of corrected magnification scales corresponding to an on-resistance of the semiconductor switch at the measured temperature, the corrected voltage indicating a corrected current value with correction of the load current according to the measured temperature, the corrected voltage indicating a corrected current value with correction of the load current according to the measured temperature, wherein each of the corrected magnification scales is a magnitude acquired through dividing a first value by a second value, wherein the first value is a total resistance of one or more of the correction resistors connected in series from a position at a corresponding one of the respective sections to a ground side, and wherein the second value is a total resistance of all of the correction resistors connected in series from the output terminal to the ground side” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 2, 4-5 and 7-9 depend from the allowable independent base claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868